DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-19) in the reply filed on 11/29/2021 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 27, 45, 318.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “26” has been used to designate both “holes” and “arc grooves”.  
Reference character “33” has been used to designate both “bird lifting device” and “flexible conveyor belt”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "37" and "38" have both been used to designate the rear cover.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
Claim Objections
Claims 1, 4, 6, 8, 10-13, and 19 are objected to because of the following informalities: 
Claim 1 change, “is structure and operable” to –is structured and operable—
Claim 1 change, “with one end is near” to –with one end near--
Claim 4 change “present angle” to –preset angle—
Claims 6, 8, and 10-12 change “wherein the robot further comprising” to –wherein the robot further comprises--
Claim 13 change “the robot of Claim 11” to –the system of claim 11—
Claim 19 change “system that to forms” to –system that forms—
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 (as well as dependent claims 5-13 due to dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 2 recites the limitation "floor pane" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recited the limitation, “a lateral conveyor” which is vague and indefinite. It is unclear whether this is the same lateral conveyor recited in claim 1, or whether this is an additional conveyor. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over PARK JU IK (KR 101157787 B1; hereinafter Park), in view of Wahl; Michael (US 6923145 B2; hereinafter Wahl).
Regarding claim 1 Park teaches:
An automatic rearing system for livestock growing, said rearing system comprising. (See Fig. 1); [0001]
a supporting frame. (See Fig. 2 #3) 
At least one floor panel placed on the frame, the at least one panel including grooves on the top, wherein the at least one floor panels is structure and operable to retain feces and debris on a top surface thereof.  (See Fig. 2 #5, 13); [0023]
An operating robot structured and operable to move on the top surface of the floor panel. (See Fig. 2 #11); [0023]
A lateral conveyor. (See Fig. 2 #17); [0024]
and a longitudinal conveyor, wherein the lateral conveyor is attached to the operating robot, with one end is near the longitudinal conveyor, and the longitudinal conveyor is set at a first preset angle with the lateral conveyor. (See Fig. 2 #18); [0031] 
and a shed in which the supporting frame, the at least one floor panel, the robot, the lateral conveyor and the longitudinal conveyor are housed. (See Fig. 1 #1 as the poultry facility); [0019]
Park does not explicitly teach. Wahl teaches:
Wherein the size of the grooves is smaller than a footpad of livestock housed within the system. (Col. 2, lines 57-67)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the grooves of Park, to incorporate the teachings of Wahl in order to gain the advantages of providing increased frictional engagement to prevent injury.
Regarding claim 18 Park, in view of Wahl, as shown above, discloses all of the limitations of claim 1. Park further teaches:
Wherein the shed is divided into multiple rearing zones. (See Fig. 1 #2); [0020]
Regarding claim 19 Park, in view of Wahl, as shown above, discloses all of the limitations of claim 1. Park further teaches:
Further comprising a vertically repeated system that to forms a multi-layer rearing space, wherein an upper rearing space is one of an entire area of the shed or a part of the shed area. (See Fig. 1 vertically repeated floor unit for housing poultry which takes up a part of the shed area); [0007]
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Wahl, further in view of Deters; Thomas J. (US 4520759 A.; hereinafter Deters).
Regarding claim 2 Park, in view of Wahl, as shown above, discloses all of the limitations of claim 1. Park and Wahl does not teach. Deters
Arched floor panel grooves. (See Fig. 3 #34); (Col. 3, lines 55-58)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the floor panel grooves of Park and Wahl, to incorporate the arched shape, as taught by Deters, in order to gain the advantages of minimizing waste buildup in the grooves (Col. 3, lines 59-61).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Wahl, further in view of Benzmiller; Thomas G.  (US 3860109 A; hereinafter Benzmiller).
Regarding claim 3 Park, in view of Wahl, as shown above, discloses all of the limitations of claim 1. Park in view of Wahl does not teach. Benzmiller teaches:
Floor grooves structured and operable to form a 180 degree of turning radius for a robot to move along. (See Fig. 1, 180 degree turning radius; Fig. 5 #82); (Col. 7, lines 13-18)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the operating robot of Park, in view of Wahl, to engage floor grooves to form a 180 degree turning radius, as disclosed by Benzmiller, in order to gain the advantages of increased frictional engagement, thereby preventing the robot from displacement.
Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art is considered pertinent because it relates to automatic livestock facilities.
Xu; Yunsheng (US 20190166788 A1)
MIN YONG (KR 20120041828 A)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/BRITTANY A LOWERY/Examiner, Art Unit 3644          

/MONICA L BARLOW/Primary Examiner, Art Unit 3644